            Case 1:18-cr-00141-RP Document 58 Filed 03/31/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
vs.                                                 §                       1:18-cr-141-RP
                                                    §
FRANK MOLINA                                        §


                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

TO:      THE HONORABLE ROBERT PITMAN
         UNITED STATES DISTRICT JUDGE

      Before the Court is the petition of the United States Probation Office recommending that the

Court revoke Defendant’s term of supervised release. Dkt. 45. The undersigned Magistrate Judge

submits this Report and Recommendation to the District Court, pursuant to 28 U.S.C. § 636(b),

18 U.S.C. § 3401(i), and Rule 1(d) of Appendix C of the Local Court Rules of the United States

District Court for the Western District of Texas.

                                    I. Procedural Background

      On September 7, 2018, Defendant Frank Molina was sentenced to thirty months imprisonment,

followed by a three-year term of supervised release, for Felon in Possession of a Firearm, in

violation of 18 U.S.C. § 922(g)(1) and 924(a)(2). Dkt. 34. His supervision commenced on

October 28, 2019, and the Probation Office filed the Petition for Warrant or Summons for Offender

under Supervision (“Petition”) on March 17, 2021. Dkt. 45.

      In the Petition, the Probation Office alleges that Mr. Molina submitted to a random drug test

which returned positive for marijuana on March 15, 2021; failed to attend drug treatment



                                                    1
           Case 1:18-cr-00141-RP Document 58 Filed 03/31/21 Page 2 of 4




counseling sessions on January 13, 2021 and February 24, 2021; and has made no payments toward

his $100 special assessment, in violation of the following conditions of his Supervised Release:

       •   Mandatory Condition No. 3: “The defendant shall refrain from any
           unlawful use of a controlled substance.”

       •   Special Condition: “The defendant shall participate in a substance
           abuse treatment program and follow the rules and regulations of that
           program. The program may include testing and examination during and
           after program completion to determine if the defendant has reverted to
           the use of drugs. The probation officer shall supervise the participation
           in the program (provider, location, modality, duration, intensity, etc.).
           During treatment, the defendant shall abstain from the use of alcohol
           and any and all intoxicants. The defendant shall pay the costs of such
           treatment if financially able.”

       •   Mandatory Condition No. 8: “The defendant shall pay the assessment
           imposed in accordance with 18 U.S.C. § 3013.”

Id. at 2. A preliminary and final revocation hearing is set for 10 a.m. on April 7, 2021, before the

undersigned Magistrate Judge. Dkt. 55. Mr. Molina waived his right to a preliminary revocation

hearing. Dkt. 56.

                                          II. Analysis

   Pursuant to Fed. R. Crim. P. 32.1(b)(2) and (c), a person may waive a revocation hearing, and

a hearing before modifying the conditions of probation or supervised release is not required if:

(A) the person waives the hearing; or (B) the relief sought is favorable to the person and does not

extend the term of supervised release; and (C) an attorney for the government has received notice

of the relief sought, has had reasonable opportunity to object, and has not done so.

   On March 31, 2021, the parties submitted an Agreed Recommended Disposition in Final

Revocation Proceeding and Waiver of Defendant’s Appearance and Waiver of Hearing (“Agreed

Recommended Disposition”). Dkt. 57. The Agreed Recommended Disposition states that


                                                 2
            Case 1:18-cr-00141-RP Document 58 Filed 03/31/21 Page 3 of 4




Mr. Molina wishes to plead true to the violations alleged in the Petition. Id. at 1. The filing further

states that Mr. Molina’s counsel has reviewed the Petition and the Adjustment Summary prepared

by the Probation Office with Mr. Molina and advised him of his right to a preliminary and final

revocation hearing, including his rights to be physically present, and his rights under Fed. R. Crim.

P. 32.1(b)(2) to counsel, to the disclosure of the evidence against him, and to make a statement

and present mitigating information. Id. at 1-2. The Agreed Recommended Disposition states that,

after consultation with counsel, Mr. Molina wishes to waive his right to be present at his revocation

hearing and also wishes to waive the hearing. Id. at 2. The agreed filing further states:

               The parties have conferred in this case and agree that an appropriate
               resolution of this matter would be to accept Mr. Molina’s plea of
               true to the alleged violations of Mandatory Condition No. 3, the
               described Special Condition, and Mandatory Condition No. 8;
               revoke Mr. Molina’s term of supervised release; sentence
               Mr. Molina to a period of incarceration of four months (4 months);
               and find that no supervised release should follow. The agreement
               between the parties was made after consultation with the United
               States Probation Office. This disposition is favorable to Mr. Molina,
               and the Government does not object it.

Id.

                                    III. Findings of the Court

      Based on the parties’ agreement and the Agreed Recommended Disposition, as well as

Mr. Molina’s plea of “True” to the violations of Mandatory Condition No. 3, the Special Condition

listed above to participate in a substance abuse treatment program, and Mandatory Condition

No. 8, the Court finds that Mr. Molina violated conditions of his supervised release by unlawfully

using a controlled substance, failing to participate in a substance abuse treatment program, and

failing to pay his $100 special assessment.



                                                  3
          Case 1:18-cr-00141-RP Document 58 Filed 03/31/21 Page 4 of 4




                                    IV. Recommendations

   Based on the agreement of the Government and the Defendant (Dkt. 40), the Court

RECOMMENDS that Mr. Molina’s supervised release be REVOKED and that he be sentenced

to four (4) months incarceration, with no supervised release to follow.

                                         V. Objections

   Because this is an agreed disposition, there will be no objections to this Report and

Recommendation, and the matter is ripe for the District Court to act on it.

   SIGNED on March 31, 2021.


                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 4
